DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant claims the benefit of the prior-filed application, U.S. Provisional Application Ser. No. 63/010,960, filed Apr. 16, 2020.
The disclosure of the prior-filed application, Application No. 63/010,960, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Accordingly, the effective filing date for Claims 1-20 are 03/19/2021 when non-provisional application was filed.



Allowability Notice
In view of search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: See Burton (US 20200360208 A1) in view of KIM (US 20190311401 A1), Nassar (US 20140359709 A1), and Schuchardt (US 20170161387 A1) is considered as the most relevant document in the prior art, which discloses 
a distributed communication controller, comprising: (Schuchardt Fig. 2 [0046][0047], See Burton [0064])
a communications interface; a processor coupled to the communications interface; and a memory coupled to and readable by the processor and storing therein instructions that, when executed by the processor, cause the processor to: 
receive, via the communications interface, a wireless message from a wearable device in physical proximity to the distributed communication controller; (See Burton Fig. 3A. [0065]) (Schuchardt [0039] [0040][0041])
determine, based on data in the wireless message, identification information for the wearable device; (See Burton Fig. 3A. [0067])
retrieve, based on the identification information (See Burton [0056][0060]), user information for a user associated with the wearable device; (See Burton Fig. 3A. [0068])
determine, based on the user information retrieved (See Burton [0061]), whether enterprise communication services are available for the user; (See Burton Fig. 3A. [0069][0075])
send, via the communications interface when enterprise communication services are available for the user, an enterprise services message to the wearable device comprising information about the enterprise communication services available; (See KIM  Fig. 3, [0080] [0080])
receive, via the communications interface, a confirmation message from the wearable device instructing the distributed communication controller to provide the enterprise communication services; and (See Nassar Fig. 6,  [0052]) (See KIM [0081]) (Schuchardt Fig. 11. [0093])
execute application instructions that provide the enterprise communication services to the wearable device. (See KIM Fig. 6A, [0096][0097])(See Schuchardt Fig. 11. [0094]).
Burton in view of KIM, Nassar, and Schuchardt does not discloses the technical features in Claims 1, 11, and 20 of without requiring execution of an application by the wearable device
There are many other references which discloses execute application instructions that provide the enterprise communication services to the wearable device  (See Girish (US 20180103080 A1) [0037]; See Kashimba (US 20170048385 A1) Fig. 2 and Fig. 3A [0035]; See LEPPANEN (US 20130143529 A1) Fig. 5A, [0030][0086]) but does not disclose without requiring execution of an application by the wearable device.
There are references which disclose execute application instructions that provide the enterprise communication services to display device (See Cheung;(US 20120066722 A1): Fig. 6, [0057]); audio device (See Suyama (US 20180097654 A1) Fig. 3, [0052][0055]) which do not store any applications.  However, devices receiving the enterprise communication services are not the wearable device.
There is no reference which discloses a wearable device which performs communication functions (such as transmitting a wireless message or transmitting a confirmation message) but receives the enterprise communication services without requiring execution of an application by the wearable device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644